 

Case 4:20-mj-02951-N/A-MSA Document 1 Filed 08/10/20 Page 1 of 2

CRIMINAL COMPLAINT
{Submitted electranically)

United States District Court

United States of America DOCKET NO.
ve 20-02951MJ
Carlos Victor Passapera Pinott
DOB: 1967; United States Citizen

Complaint for violations of: Title 21 United States Code, Sections 84t(a)(1) and 841 (bX DCAXIDCUD

Title 21 United States Code, Sections 841(a)(1) and 841(b)(1 KANG)

Title 21, United States Code, Sections 841(a)(1) and 84 1(b)(1)(A)(vi)

Title 21, United States Code, Section 846
COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1: On or about August 9, 2020, at or near Why, in the District of Arizona, Carlos Victor Passapera Pinott
did knowingly and intentionally possess with intent to distribute 3 kilograms or more of cocaine, a Schedule I]
controlled substance; in violation of Title 21, United States Code, Sections 841 (a)(1) and 841(b)( NAGA).
COUNT 2: On or about August 9, 2020, at or near Why, in the District of Arizona, Carlos Victor Passapera Pinott
did knowingly and intentionally possess with intent to distribute | kilogram or more of heroin, a Schedule [ controlled
substance; in violation of Title 21, United States Code, Sections 841(a}(1) and 841 (b}C1)(ADQ).
COUNT 3: On or about August 9, 2020, at or near Why, in the District of Arizona, Carlos Victor Passapera Pinott
did knowingly and intentionally possess with intent to distribute 400 grams or more of a mixture or substance
containing a detectable amount of fentanyl, a Schedule I] controlled substance; in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(A)(vi).
COUNT 4: From a time unknown and continuing to on or about August 9, 2020, at or near Why, in the District of
Arizona, Carlos Victor Passapera Pinott, did knowingly and intentionally combine, conspire, confederate and agree
together and with other persons known and unknown, to possess with intent to distribute 5 kilograms or more of
cocaine, | kilogram or more of heroin, and 400 grams or more of a mixture or substance containing a detectable
amount of fentanyl, in violation of Tithe 21, United States Code, Section 846,
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On August 9, 2020, at approximately 3:17 A.M., Carlos Victor Passapera Pinott (PASSAPERA), a United States
Border Patrol Agent, left his residence in Buckeye, Arizona and drove to the Ajo Border Patrol Station in Why,
Arizona. After leaving the Ajo Station, PASSAPERA drove toward the Lukeville Port of Entry, arriving at
approximately 5:28 A.M., before proceeding to the desert west of the port of entry. PASSAPERA then followed the
same route back to the Phoenix area, passing through Why, Arizona. After arriving in the Phoenix area,
PASSAPERA drove to the Phoenix Sky Harbor International Airport and parked his vehicle, a white Ford Explorer,
arriving at approximately 9:15 A.M. Shortly thereafter, Co-conspirator A arrived at the airport and parked next to
PASSAPERA. PASSAPERA then exited the white Ford Explorer, retrieved two duffel bags from his trunk, and
placed the duffel bags in Co-conspirator A’s vehicle. PASSAPERA and Co-conspirator A spoke briefly before Co-
conspirator A drove away. After leaving the airport parking lot, Co-conspirator A’s vehicle was stopped by law
enforcement and searched, A search of the two duffel bags in Co-conspirator A’s vehicle revealed multiple packages
and approximately 350,000 pills.

 

DISTRICT of ARIZONA

 

 

MAGISTRATE'S CASE NO.

 

 

 

 

Cont'd on next page
MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

DETENTION REQ UESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, ] declare that the foregoing is ¢
true and correct to the best of my knowledge. OFFICIAL TITLE

RJE Digitally signed by Ryan Ellersick Special Agent, FBI

AUTHORIZED AUSA Ryan Ellersick Ryan Ellersick treasvsinies srr

Sworn to telephonically,

SIGNATURE C8 Mz STRATE JUDGE" PATE
Xeobr CQ B owner August 10, 2020
a

See Federal rules of Criminal Procedire Bases 3, 4.4 and 34

 

 

 

 

 

 

 

 
Case 4:20-mj-02951-N/A-MSA Document 1 Filed 08/10/20 Page 2 of 2

!

20-02951MJ

Samples from the packages field tested positive for the characteristics of cocaine, heroin, and fentany!. The cocaine
had a total weight of approximately 21 kilograms, the heroin had a total weight of approximately | kilogram, and
the fentanyl had a total weight of approximately | kilogram. A sample from the pills also field tested positive for
the characteristics of fentanyl.

A search warrant executed at PASSAPERA’s residence later that same day revealed approximately $329,000 in
U.S. currency. A search of PASSAPERA’s white Ford Explorer parked outside the residence revealed an additional
$40,000 in U.S. currency.

 

 

 
